Citation Nr: 1110903	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-33 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of frost bite of the bilateral feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1954 to May 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).

The issue of entitlement to service connection for frost bite of the bilateral feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Competent evidence of bilateral hearing loss in service, manifestations of sensorineural hearing loss within one year following the Veteran's discharge from service, or of a nexus between bilateral hearing loss and service, is not of record.  

3.  Chronic tinnitus is not shown to have been present in service, or for many years thereafter and there is no competent evidence that the Veteran's tinnitus is causally related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service or aggravated by service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133, 1137, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

2.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an October 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the October 2008 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claim on appeal, VA has obtained the Veteran's April 2008, December 2009, April 2010, and December 2010 private audiological examination reports.  The Veteran was also provided a VA examination in connection with his claims in May 2010.  The VA examiner noted the Veteran's medical history, reviewed the claims file, recorded pertinent examination findings, and provided conclusions with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file.  The Board notes that the VA examination reports are adequate and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In August 2008, the National Personnel Records Center (NPRC) notified the Veteran that the record needed to answer his inquiry was unavailable and advised him to contact the nearest RO to obtain copies of his service treatment records.  An October 2008 response to a Personnel Information Exchange System (PIES) request revealed that the Veteran's service treatment records and Surgeon General Office (SGO) records are not available because the records were destroyed by fire at the St. Louis, Missouri, facility of the National Personnel Records Center (NPRC).  Subsequently, in a November 2008 interoffice memorandum, the RO determined that the Veteran's service treatment records are unavailable for review, referring to the October 2008 PIES response.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, the Veteran has been advised of the RO's unsuccessful efforts and has been requested to send any pertinet records he has in his possession; however, the Veteran has failed to provide such information.  Thus, the Board concludes that VA's duty to assist the Veteran has been satisfied.   

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Decision

In an August 2010 substantive appeal, via a VA Form 9, the Veteran reiterated his disagreement with the December 2008 rating decision and asserted that the RO ignored the acoustic trauma he incurred while serving with an air defense artillery unit that was equipped with and performed live fire.  The Veteran also reported that no hearing protection was issued during his military service.  At the January 2011 video conference hearing, the Veteran testified that that his bilateral hearing loss began at the time of separation from service and that tinnitus began after service and he thought that it was related to his hearing loss.  The Veteran asserts that service connection is warranted for his bilateral hearing loss and tinnitus.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131 (West Supp. 2010).  Service connection for organic diseases of the nervous system, to include sensorineural hearing loss, may be granted if it manifests to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the [controlled speech discrimination] Maryland CNC Test are less than 94 percent.  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Presumptive Basis for Bilateral Hearing Loss

The Board has considered whether service connection can be granted on a presumptive basis, as sensorineural hearing loss is an organic disease of the nervous system for which presumptive service connection is available.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  However, as noted below, bilateral hearing loss was not diagnosed during the first year after active service.  In fact, review of the evidentiary record reveals that the Veteran was first diagnosed with bilateral hearing loss in a May 2010 VA examination report.  Therefore, service connection for bilateral hearing loss on a presumptive basis is not available in this case.  


B.  Direct Basis for Bilateral Hearing Loss and Tinnitus

Due to the similar medical history and evidence related to the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board will address them in a common discussion on a direct basis.  

As previously noted, the Veteran is asserting that his bilateral hearing loss and tinnitus are related to his active military service.  His DD Form 214 shows that his military occupational specialty (MOS) was ground aircraft observer.  Therefore, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  The question for consideration is whether the Veteran's bilateral hearing loss and tinnitus are causally related to such in-service noise exposure.  

As discussed above, the Veteran's service treatment records are unavailable for review.  After discharge from service, the Veteran underwent private audiological examinations in April 2008, December 2009, April 2010, and December 2010.  Most recently, in a December 2010 private treatment record, the physician noted the Veteran's difficulty with hearing and acknowledged his exposure to loud noise during military service.  

In May 2010, the Veteran underwent a VA audiological examination.  The Veteran reported having problems with conversational noise and the need to ask people to repeat themselves.  During military service, he served in Germany with 90mm guns and radar for an anti-aircraft unit.  The Veteran also noted in-service exposure to noise, without the use of hearing protection, from the firing range, firearms, artillery, machine guns, and when near tanks during field exercises.  Since separation from service, he has worked as a mission minister and preacher.  He reported the onset of hearing loss a long time ago with no causal event and gradual onset.  Additionally, the Veteran reported the presence of tinnitus as an occasional hissing, as loud as a whisper, in both ears for a short time, and that he just ignores it.  

After conducting an evaluation, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The next day, the VA examiner reviewed the claims file and opined, in an addendum to the May 2010 VA examination report, that the Veteran's current bilateral hearing loss disability is less likely as not caused by or a result of military noise exposure.  He explained that if the Veteran spent several months working as a radar monitor, that assignment would not leave extensive time for the Veteran to be exposed to noise.  Hearing loss due to excessive noise has a configuration that is not found in the Veteran's current hearing loss disability.  Also, when considering the Veteran's assertion to either bilateral noise exposure or shooting as a right handed shooter for hand/shoulder weapons, the VA examiner noted that with a right hand shooter, examination of the left ear will reveal a larger degree of hearing loss configuration than the right, which is not present with the Veteran's current disability.  Furthermore, the VA examiner opined that tinnitus was not caused by or a result of military noise exposure.  He noted the Veteran's failure to report a specific event relating to its onset and explained that the Veteran's description of hissing is more consistent with normal transient head noise than sensorineural tinnitus.

The Board notes that neither the May 2010 VA examination report nor addendum mentioned above etiologically relates the Veteran's bilateral hearing loss or tinnitus to active service or to any event during active service.  In fact, the VA examiner reached the opposite conclusions.  As discussed above, the examiner opined and provided rationale that the Veteran's bilateral hearing loss is less likely as not caused by or a result of military noise exposure, and that the Veteran's tinnitus was not caused by or a result of military noise exposure.  The examiner noted review of the Veteran's DD Form 214 and the Veteran's statements regarding his hearing loss and tinnitus symptoms.  There are no contrary medical opinions of record.  Therefore, since there is no competent probative evidence of a nexus between active service and the current disabilities, service connection cannot be granted on a direct basis.  

The Board also acknowledges that the Veteran submitted April 2008, December 2009, April 2010, and December 2010 private audiological examination reports.  Those record show evidence of hearing loss but do not include any medical opinion related hearing loss or tinnitus to service.  

The Board acknowledges that if there is credible lay evidence concerning continuity of symptoms after service, such evidence may be ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has not asserted that he had chronic hearing loss or tinnitus during service.  He has indicated that he recalled hearing loss possibly at the time of separation and tinnitus was noticed after separation.  While unfortunately the service medical record are not available, the Veteran has not asserted that he complained of or received any treatment for hearing loss or tinnitus in service.  As such in the absence of competent evidence of a chronic condition in service or with one year of service, service connection on the basis continuity of symptoms under38 C.F.R. § 3.303(b) is not warranted.  

The Board has considered the Veteran's contention that his bilateral hearing loss and tinnitus are due to noise exposure during active service.  However, although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  See Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for frost bite of the bilateral feet.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

At the January 2011 video conference hearing, the Veteran testified that he was exposed to cold weather, including freezing rain, while stationed at Wiesbaden, Germany.  On one particular morning, he awoke with frozen feet and could hardly walk due to numbness, so after he returned to his unit, he was rushed to receive medical service.  He was treated with medication, told he had frost bite, and did not need amputation.  Since this incident, the Veteran experiences pain, tingling, and numbness in his feet, and some dead skin around the edge of his toes.  In spite of the November 2008 formal finding that the Veteran's service treatment records are fire-related, as described above, his DD Form 214 shows that he received the National Defense Service Medal for his service in Germany.  

Review of the Veteran's post service private treatment records reflects complaints and treatment for a foot disorder.  Specifically, in January 2010, the Veteran underwent an examination for his complaint of feet pain.  Imaging studies revealed bilateral pes planus deformities with mild-to-moderate degenerative changes of the ankle, talonavicular, and naviculocuneiform joints bilaterally.  The examiner noted the Veteran's feet pain and numbness as most likely related to an extreme cold thermal injury, frost bite, and now exacerbated by probably diabetic peripheral neuropathy.  Further, the examiner explained to the Veteran that with a thermal injury, complete nerve functions may not ever be obtained and the fact that the Veteran has been diabetic for several years may also be contributing to his symptomatology. 

The VCAA requires that VA assist a claimant in obtaining evidence needed to substantiate the claim.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  Review of the evidentiary record shows that the Veteran has not been afforded a VA Compensation and Pension examination for his claimed frost bite of the bilateral feet disorder.  The Board notes that the Veteran is competent to assert that he has experienced symptoms relating to his claimed disorder since service.  As such there remains some question as to whether the Veteran's current claimed disorder is attributable to his in-service exposure to cold weather.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, given the Veteran's contentions regarding his claimed disability and assertions of continuity of symptomatology to service, the Board finds that an examination is necessary prior to final appellate review.  See Charles v. Principi, 16 Vet. App. 370 (2002) (Under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)
	
1.  Obtain the necessary authorization from the Veteran to obtain the Veteran's clinical and/or hospitalization records from the Kelsey-Seybold Clinic in Houston, Texas, from January 2010 to present.  All efforts to obtain such records should be fully documented, and the facility must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  Next, schedule the Veteran for a VA orthopedic examination to determine the nature and extent of any bilateral foot disorder, to include any residuals of the claimed frostbite in service, and determine whether there is a causal relationship between active military service and the claimed disability.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  For any foot disorder found, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such a disorder had its origin in service or is in any way related to service, to include in-service frostbite or exposure to cold weather.  All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


Department of Veterans Affairs


